DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/21 has been entered, wherein claims 1, 2, 4 and 7 have been amended. Claims 1-7 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature “Unreal Engine” (game engine release by Epic Games at least by 2014 as evidenced by: 
(a) Unreal Engine (Wikipedia article describing the unreal engine used in the videos)
[URL: https://en.wikipedia.org/w/index.php?title=Unreal_Engine&oldid=833042492],
(b) “Snow Deforming Landscape Tutorial - UE4” (video showing advanced rendering techniques in the Unreal 4 game engine, “SDLT” hereafter)
[URL: https://www.youtube.com/watch?v=pPKPSV5fiDc]

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale


in view of nonpatent literature

“Unreal Engine 4 River Tutorial/Workflow” (video showing advanced rendering techniques in the Unreal 4 game engine, “RT” hereafter)
[https://www.youtube.com/watch?v=FMVCVH7zuGI]


    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale

Boxer (pat. no. 10,186,061) and Sommers (pub. no. 20050264567).
Regarding claim 1, SDLT discloses a method for graphics rendering dynamic terrain areas in a gaming environment, the method comprising: updating a trail map of [a] location within the gaming environment, wherein the trail map represents a top-down recording of any marks left on a surface of  the given location within the gaming environment by characters within the gaming environment (render target created by foot collision with ground interpreted to be trail map which is updated; SDLT: 10:20-19:00); selecting, for the given location within the gaming environment, a surface shader; and rendering the given location within the gaming environment with the selected surface shader, wherein the rendering includes a depiction of the trail map (snow advanced material is interpreted to be a shader associated with snow terrain type; SDLT: 00:00-00:45, 02:30-08:14).
It is noted that SDLT does not explicitly disclose different terrain types or using a particular shader based on the different terrain types.  RT however, teaches rendering an environment with different terrain types and using a particular shader based on the terrain 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both SDLT and RT are directed to creating a virtual game worlds.  To use different shaders to render multiple terrain types in a particular environment as taught by RT in the SDLT environment would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the SDLT invention to include multiple terrain types rendered using multiple shaders as taught by RT.  To do so would enable a diverse landscape thereby increasing the perceived entertainment value of the virtual world.
It is also noted that SDLT and RT do not explicitly disclose a world map that specifies differing terrain.  Boxer however, discloses a world map that specifies differing terrain (“In certain implementations, the tile types that are indicated by the tile type information may include different terrain types. The terrain types may, for instance, include a first terrain type and a second terrain type different from the first terrain type. The first tile type may include the first terrain type. The second tile type may include the second terrain type. By way of example, terrain types may include plains, deserts, forests, mountains, hills, swamps, paved roads, dirt roads, ice sheets, cities, beaches, rivers, lakes, seas, oceans, and/or other terrain types. With respect to FIG. 2, for instance, the color of blocks 202a may indicate map tiles of an A-type that include mountain terrains, the color of blocks 202b may indicate map tiles of a B-type that include lake terrains, and the color of blocks 202c may indicate map tiles of a C-type that include plain terrains. 

The individual terrain types may have different terrain characteristics. Terrain characteristics may impact objects disposed within a map tile, impact objects moving through the map tile, impact a value of holding or possessing the map tile, may impact buildings built on the map tile, and/or may have other impacts in a virtual space that implements the map having the map tile. For example, a forest terrain may have terrain characteristics that facilitate defense during battle, impede attacks during battle, impede travel through a forest, require expenditure of additional resources before a building can be built (e.g., to clear the foliage), and/or other impacts. Other examples are contemplated”, col. 5, lines 24-50).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both SDLT, RT and Boxer are directed to creating a virtual game worlds. To use a map that specifies multiple terrain types for a particular environment as taught by Boxer in the SDLT and RT invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the SDLT & RT invention to implement a map that specified multiple terrain types as taught by Boxer.  To do so would enable a diverse landscape thereby increasing the perceived entertainment value of the virtual world.
It is also noted that the terrain map in Boxer is not used during runtime in response to player location.  Sommers however, teaches a map used during runtime in response to player location (“Surface terrain properties include tagging terrain tiles with game-specific data that affects what the player experiences. For example, tiles can be marked as slippery, damage 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both SDLT, RT and Boxer are directed to creating a virtual game worlds. To use a map that specifies multiple terrain types used at runtime in response to player location as taught by Sommers in the SDLT, RT and Boxer invention would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the SDLT, RT and Boxer invention to implement a map that specifies multiple terrain types used at runtime in response to player location as taught by Sommers.  To do so would enable a diverse landscape with logical game play effects thereby increasing the perceived verisimilitude of the virtual world.
Regarding claim 2, SDLT discloses determining the corresponding dynamic terrain type from the world level map of the gaming environment comprises determining a deep snow surface terrain type; said updating the trail map comprises updating a medium detail trail map with large footprints; said selecting the surface shader comprises selecting a deep snow surface shader; and said rendering the given location within the gaming environment with the selected surface shader comprises: generating a tessellation map; and adding new vertices to a base mesh that is displaced based on the updated trail map via tessellation of a graphics processing unit (SDLT: 02:30-08:14; SDLT: 10:20-19:00).
Regarding claim 3, SDLT discloses updating the medium detail trail map comprises updating a trail map that is projected over 96 meters of the gaming environment using a 2048 x 2048 trail map texture (render target set at 2048x2048; SDLT: 03:50-04:00; it would be obvious to try any power of 2 variation of this texture for the purpose of removing artifacts or improving performance).
Regarding claim 6, SDLT discloses rendering further comprises blurring to soften the marks left on the surface (diffuse sphere is used to draw to render target; SDLT: 09:44-09:50).
Regarding claim 7, the combination of SDLT, RT and Boxer discloses determining whether the corresponding active terrain type is at least one of scree, snow, quicksand, and mud (SDLT: 00:00-00:45; RT: 09:25-10:00; Boxer: col. 5, lines 24-50).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature “Unreal Engine” (game engine release by Epic Games at least by 2014 as evidenced by: 
(a)  “Unreal Engine” (Wikipedia article describing the unreal engine used in the videos),
(b) “Snow Deforming Landscape Tutorial - UE4” (video showing advanced rendering techniques in the Unreal 4 game engine, “SDLT” hereafter) 


in view of nonpatent literature

“Unreal Engine 4 River Tutorial/Workflow” (video showing advanced rendering techniques in the Unreal 4 game engine, “RT” hereafter)

Boxer (pat. no. 10,186,061) and Sommers (pub. no. 20050264567)

 as applied to claim 1 above, and further in view of NPL “Footprint System – [UE4 Tutorial]” (video showing advanced rendering techniques in the Unreal 4 game engine, “FS” hereafter) 
[URL: https://www.youtube.com/watch?v=bNfRgGOfq1k].

    PNG
    media_image3.png
    300
    300
    media_image3.png
    Greyscale

Regarding claim 4, it is noted that SDLT, RT and Boxer do not explicitly disclose mud terrain and mud shader that implements footprints as decals.   FS however, teaches mud terrain and mud shader that implements footprints as decals (FS: 04:16-06:04; FS: 14:30-15:00).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both SDLT, RT Boxer, Sommers and FS are directed to creating a virtual game worlds.  To use the mud terrain and shader in the SDLT environment would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the SDLT invention to include mud terrain and shader as taught by FS.  To do so would enable a diverse landscape thereby increasing the perceived entertainment value of the virtual world.
Regarding claim 5, SDLT discloses a particular render target size (render target set at 2048x2048; SDLT: 03:50-04:00).  It would have been obvious to try and power of 2 size variation of this texture for the purpose of removing visual artifacts or to improve performance.
Response to Arguments
Applicant’s arguments filed on November 10, 2021 have been fully considered but they are not entirely persuasive.
On pages 9-11, Applicant argues that the amended claims overcome the prior art of record because SDLT, RT and Boxer fail to disclose a world map that specifies multiple terrain types that is used at run time in response to player location.  Examiner agrees.  However, it would have been obvious to include a world map with multiple terrain types used at run time based on player location as given the teachings of Sommers as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715